The judgment of the court was pronounced by
Rost, J.
The facts of this case are the same as those of the case of Brown v. Bemiss, just decided, and for the reasons therein given the same decree must be entered.
It is therefore ordered that the judgment dissolving the injunction be amended, and that the sheriff, on receiving the proceeds of the sale, be directed not to pay them over to the seizing creditor, but to bring them into court to be paid to the plaintiff, or to the seizing creditor, or to both, as the District Court may direct. It is further ordered, that the judgment, as amended, be affirmed with costs.